Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Group species B (claims figure 4; claims 9-20) in the reply filed on 03/09/2021 is acknowledged.  The traversal is on the ground(s) that Species A and B linked as to form a single general inventive concept. Therefore, the display panels shown in FIGs. 1 and 4 have mutual specific technical features.  This is not found persuasive because claims 1-9 are directed to multiple species (different arrangements of the electrode structures.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2004/0263749).
Regarding claim 9, Jeong et al. (figures 9-10) discloses a liquid crystal display panel, comprising: a first substrate, a second substrate (100 and 200) disposed opposite to the first substrate, and a liquid crystal layer (300) disposed between the first substrate and the second substrate; wherein a first electrode layer (130 or 150) is disposed on one surface of the first substrate toward the liquid crystal layer, a second electrode layer (230 or 250) is disposed on one surface of the second substrate toward the liquid crystal layer, and the first electrode layer and the second electrode layer are disposed axisymmetrically by the liquid crystal layer as axis.  
Regarding claim 10, Jeong et al.
Regarding claim 11, Jeong et al. (figures 9-10) discloses wherein an orthographic projection of the first pixel electrodes on the first substrate coincides with an orthographic projection of the second pixel electrodes on the first substrate.  
Regarding claim 12, Jeong et al. (figures 9-10) discloses wherein a voltage applied to the first common electrode layer is the same as a voltage applied to the second common electrode layer, and a voltage applied to the first pixel electrode layer is the same as a voltage applied to the second pixel electrode layer (see at least paragraphs 0064-0065).  
The limitation, “wherein a voltage applied to the first common electrode layer is the same as a voltage applied to the second common electrode layer, and a voltage applied to the first pixel electrode layer is the same as a voltage applied to the second pixel electrode layer” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Jeong et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 13, Jeong et al. (figures 9-10) discloses wherein an orthographic projection of the first common electrode layer on the first substrate coincides with an orthographic projection of the first insulation layer on the first substrate, and an orthographic projection of the second common electrode layer on the second substrate coincides with an orthographic projection of the second insulation layer on the second substrate.  
Regarding claim 14, Jeong et al. (figures 9-10) discloses wherein the first common electrode layer comprises a plurality of first common electrodes, and the second common electrode layer comprises a plurality of second common electrodes; wherein each of the first common electrodes is corresponding to each of the second common electrodes.  
Regarding claim 15, Jeong et al. (figures 9-10) discloses wherein an orthographic projection of each of the first common electrodes on the first substrate coincides with an orthographic projection of each of the second common electrodes on the first substrate.  
Regarding claim 16, Jeong et al. (figures 9-10) discloses wherein each of the first pixel electrodes is correspondingly disposed between the adjacent first common electrodes, 
Regarding claim 17, Jeong et al. (figures 9-10) discloses wherein a plurality of the first common electrodes are arranged at intervals, and a plurality of the second common electrodes are arranged at intervals; wherein each of the first pixel electrodes is correspondingly disposed at the intervals of the first common electrodes, and each of the second pixel electrodes is correspondingly disposed at the intervals of the second common electrodes.  
Regarding claim 18, Jeong et al. (figures 9-10) discloses a display device, comprising a liquid crystal display panel; the liquid crystal display panel comprising a first substrate, a second substrate (100, 200, 300) disposed opposite to the first substrate, and a liquid crystal layer disposed between the first substrate and the second substrate; wherein a first electrode layer (130 or 150) is disposed on one surface of the first substrate toward the liquid crystal layer, a second electrode layer (230 or 250) is disposed on one surface of the second substrate toward the liquid crystal layer, and the first electrode layer and the second electrode layer are disposed axisymmetrically by the liquid crystal layer as axis.  
Regarding claim 19, Jeong et al. (figures 9-10) discloses wherein the first electrode layer comprises a first common electrode layer, a first insulation layer and a first pixel electrode layer stacked in sequence, and the second electrode layer comprises a second common electrode layer, a second insulation layer and a second pixel electrode layer stacked in sequence; the first pixel electrode layer comprises a plurality of first pixel electrodes, the second pixel electrode layer comprises a plurality of second pixel electrodes, and each of the first pixel electrodes is corresponding to each of the second pixel electrodes.  
Regarding claim 20, Jeong et al. (figures 9-10) discloses wherein an orthographic projection of the first pixel electrodes on the first substrate coincides with an orthographic projection of the second pixel electrodes on the first substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871